DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Marty (US 2006/0130907) in view of Hughett (US 2011/0089263).
Regarding claim 1, Marty discloses a sanitary outlet fitting comprising:
a fitting body (106) having an enclosed body interior (Examiner’s Annotated Figure 1) which opens into a water outlet (404) having an outflow end (Examiner’s Annotated Figure 1), an intermediate holder (108) having an inflow side (Examiner’s Annotated Figure 1) and an outflow side (Examiner’s Annotated Figure 1), the intermediate holder (108) being inserted from the outflow end in a direction generally normal to a longitudinal extension of the fitting body into the water outlet in the fitting body (Paragraphs 84-85) such that the intermediate holder (108) is located within the water outlet (404) of the fitting body (106) (Examiner’s Annotated Figure 1),

However, Marty fails to disclose the mating web integrally formed with the fitting body.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the mating web integrally with the fitting body, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
Marty is further silent as to whether the sanitary insert is integral with spray head 108, or if it is a separate element inserted from the outflow end into the end side of the intermediate holder, said end side being open and being on the outflow side of the intermediate holder.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Marty with the disclosures of Hughett, providing a sanitary insert (Hughett, 34) to be inserted from an outflow end of the intermediate holder (108), said end side being open and on the outflow side of the intermediate holder, as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, specifically provision of an outlet for discharge of fluid from the fitting.

    PNG
    media_image1.png
    882
    724
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
Regarding claim 2, Marty in view of Hughett discloses the outlet fitting as claimed in claim 1, wherein the connecting branch (504) is connectable to the water hose (484) that is guided in the body interior (Examiner’s Annotated Figure 1) of the fitting body (106) (Figure 22).
Regarding claim 3, Marty in view of Hughett discloses the outlet fitting as claimed in claim 1, wherein the outlet fitting (108) is produced without machining at least in a region of the water outlet thereof which receives the intermediate holder (The limitation In re Thorpe, 111 F.2d695, 698, 227 USPQ 964, 966, 42 (Fed. Cir. 1985); the device put forth by claim 3 is the same as that put forth by claim 1).
Regarding claim 4, Marty in view of Hughett discloses the outlet fitting as claimed in claim 1, wherein the intermediate holder (108) has at least one fastener which is connectable in at least one of a form- fitting or frictional manner to the fitting body (106) (Paragraph 84, lines 5-10, Element 486 and the top surface of element 108 form a fastener that features a recess 504 that receives tabs 502 in a form-fitting manner).
Regarding claim 5, Marty in view of Hughett discloses the outlet fitting as claimed in claim 1, wherein the sanitary insert (Hughett, 34) is an insertable cartridge (Hughett, Figure 1) which has a cartridge housing (Hughett, 36), and the cartridge housing (Hughett, 36) is fastenable releasably in the intermediate holder (Marty, 108) by a screw connection (Column 3, lines 52-54).
Regarding claim 6, Marty in view of Hughett discloses the outlet fitting as claimed in claim 5, wherein an external thread (Hughett, 38) is provided on a housing circumference of the cartridge housing (Hughett, 36) (Hughett, Figure 3), said external thread (Hughett, 38) interacts with an internal thread in the intermediate holder (Marty, 108) (Hughett, Figure 3, as modified).
Regarding claim 7, Marty in Hughett discloses the outlet fitting as claimed in claim 1, wherein the sanitary insert (Hughett, 34) comprises at least one of a jet regulator or a flow regulator (Column 3, line 52).
Regarding claim 11, Marty in view of Hughett discloses the outlet fitting as claimed in claim 1, wherein retaining projections (16) protruding toward one another in each case into the insertion space are provided on the webs or walls (12, 13), which are assigned in pairs to one another, or the mating webs or mating walls.
Regarding claim 16, Marty in view of Hughett discloses the outlet fitting as claimed in claim 1, wherein the sanitary insert (Hughett, 34) is an insertable cartridge which has a cartridge housing (Hughett, 36) that is inserted within the intermediate holder (Hughett, Column 3, lines 52-54).
Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Marty (US 2006/0130907)
Regarding claim 10, Marty discloses a sanitary outlet fitting comprising:
a fitting body (106) having an enclosed body interior (Examiner’s Annotated Figure 1) which opens into a water outlet (Examiner’s Annotated Figure 1) having an outflow end (Examiner’s Annotated Figure 1), an intermediate holder (404) having an inflow side (top side) and an outflow side (bottom side), the intermediate holder (404) being inserted from the outflow end in a direction generally normal to a longitudinal extension of the fitting body into the water outlet in the fitting body (Paragraph 76 and Figure 5) such that the intermediate holder (404) is located within the water outlet (Examiner’s Annotated Figure 1) of the fitting body (106) (Examiner’s Annotated Figure 1),
and a sanitary insert (108) inserted from the outflow end into an end side of the intermediate holder (404) (Paragraph 85), said end side being open (Figure 18) and being on the outflow side (bottom side) of the intermediate holder (Figure 20)
the inflow side (top side) of the intermediate holder (404) has a connecting branch (486) which is connectable to a water hose (484) (Paragraph 82), two webs or walls (498) protrude on an end side of the intermediate holder (404) which is on the 
retaining projections (502) protrude toward each other on said two webs or walls (498) (Figures 18 and 20), said retaining projections (502) being configured for bearing against said mating web (490) (Paragraph 84).
However, Marty fails to disclose the mating web integrally formed with the fitting body.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the mating web integrally with the fitting body, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
Pertaining to Claims 12-14
Regarding claim 1, Marty discloses a sanitary outlet fitting comprising:
a fitting body (106) having an enclosed body interior (Examiner’s Annotated Figure 1) which opens into a water outlet (Examiner’s Annotated Figure 1) having an outflow end (Examiner’s Annotated Figure 1), an intermediate holder (404) having an inflow side (top side) and an outflow side (bottom side), the intermediate holder (404) being inserted from the outflow end in a direction generally normal to a longitudinal extension of the fitting body into the water outlet in the fitting body (Paragraph 76 and Figure 5) such that the intermediate holder (404) is located within the water outlet (Examiner’s Annotated Figure 1) of the fitting body (106) (Examiner’s Annotated Figure 1), and a sanitary insert (108) inserted from the outflow end into an end side of the intermediate holder (404) (Paragraph 85), said end side being open (Figure 18) and 
the two webs or walls (498) delimit an insertion space (Figure 18, The space above elements 512 encircled by walls 498), and the mating web or mating wall (490) is fixable via form-fitting or frictional connection by insertion in the direction generally normal to the longitudinal extension of the fitting body (106) into said insertion space to connect the intermediate holder (404) to the fitting body (106) (The nut 490 is moved vertically into the insertion space).
However, Marty fails to disclose the mating web integrally formed with the fitting body.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the mating web integrally with the fitting body, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Marty in view of Nelson (US 20100071778).
Regarding claim 12, Marty discloses the outlet fitting as claimed in claim 1, but fails to disclose a device wherein the intermediate holder is expanded at least in a partial region of an intermediate-holder circumference thereof, by insertion of the sanitary insert 
Nelson discloses a device wherein an intermediate holder (50) is expanded at least in a partial region (the region accommodating the snap components 70) of an intermediate-holder circumference thereof (Figure 1B), by insertion of a sanitary insert (80), in such a manner that the intermediate holder (50) is subsequently held in a form-fitting or frictional manner in the water outlet (Paragraphs 34 and 30-31, As the sanitary insert is pushed into the intermediate holder and the combination pushed into the outlet fitting 54, The intermediate holder will reach a point where the snap connections 70 expand, thus holding the intermediate holder in the outlet fitting).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Marty with the disclosures of Nelson, providing the intermediate holder (Marty, 104) to be expanded at least in a partial region (Nelson, the region accommodating the snap components 70) of an intermediate-holder circumference thereof (Nelson, Figure 1B), by insertion of the sanitary insert (Marty, 108), in such a manner that the intermediate holder (Marty, 104) is subsequently held in a form-fitting or frictional manner in the water outlet (Nelson, Paragraphs 34 and 30-31, As the sanitary insert is pushed into the intermediate holder and the combination pushed into the outlet fitting 54, The intermediate holder will reach a point where the snap connections 70 expand, thus holding the intermediate holder in the outlet fitting), as the modification is a known alternative to a screw threading connection, as disclosed by Nelson (Paragraph 30), and the modification would have therefore yielded predictable results, specifically securing of the components of the device.
Regarding claim 13, Marty in view of Nelson discloses the outlet fitting as claimed in claim 12, wherein the intermediate holder (Marty, 104) circumference of the 
Regarding claim 14, Marty in view of Nelson discloses the outlet fitting as claimed in claim 13, wherein a free spring-web end (Nelson, Bottom End) of the at least one spring web (Nelson, 70) is oriented in an insertion direction of the intermediate holder (Marty, 104) (Nelson, Figure 1B).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 10-14 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 15 is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752